Case 8:20-cv-01942-JLS-ADS Document 42 Filed 09/16/21 Page 1 of 1 Page ID #:250




 1
                                                       JS-6
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 7
 8
 9   Darrell Gillette, an unmarried man,           Case NO. 8:20-cv-01942-JLS-ADS
10                               Plaintiff,
11   vs.                                           ORDER DISMISSING CASE WITH
                                                   PREJUDICE
12   DZYNE Technologies Incorporated, A
     Delaware corporation,
13
14                               Defendant.

15
16         Upon review of the Stipulation for Dismissal with Prejudice filed by Plaintiff Darrell

17 Gillette and Defendant DZYNE Technologies Incorporated,
18         IT IS HEREBY ORDERED that all claims against Defendant are dismissed with

19 prejudice, each party to bear their own legal fees and costs.
20 DATED: September 16, 2021
21                                     _________________________________________
22                                     HON. JOSEPHINE L. STATON
                                       UNITED STATES DISTRICT JUDGE
23
